Title: [Notes on Measures to Be Taken Up by Congress, September–October 1774.]
From: Adams, John
To: 


       Non Importation, Non Consumption, Non Exportation to Britain, and W. Indies.
       Petition to the King—Address to the People of England—Address to the People of America.
       Societies of Arts and Manufactures in every Colony.
       A Militia Law in every Colony. Encouragement of Militia and military Skill.
       Raising 500,000£ st. and 20,000 Men.
       Offering to raise a sum of Money, and appropriate it to the Support of the Navy.
       Sending home Agents from the Congress to negociate—and propose an American Legislature—to impose
       Petitions
       1. Petition to the King.—Send Agents to carry it.
       2. Offers to raise Money 200,000£ say, and appropriate it to the Support of the Navy.
       Agents to negotiate this—and propose an American Legislature— to lay Taxes in certain Cases and make Laws in certain others.
       Addresses
       3. Address to the People of England—and America—commercial Struggle
       4. Societies of Arts and Manufactures, in every Colony. Auxiliary to.
       5. N. Importation, N. Consumption, N. Exportation.
       Preparations for War, procuring Arms and Ordnance, and military Stores
       6. Raising Money and Men.
       7. A Militia Law in every Colony. Encouragement of Militia and military skill.
      